United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 16, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-30447
                         Summary Calendar



KATHERINE EVERETT,

                                    Plaintiff-Appellant,

versus

FEDERAL EXPRESS CORP.;
FEDERAL EXPRESS CORPORATION LONG TERM DISABILITY PLAN,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 02-CV-141
                       --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Katherine Everett filed this suit pursuant to the Employee

Retirement Income Security Act to challenge the defendants’

(FedEx’s) determination that she was not totally disabled and

thus no longer eligible for disability benefits.   The district

court granted FedEx’s motion for summary judgment, and Everett

appeals this judgment.   This court reviews a district court’s




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-30447
                                -2-

grant of summary judgment de novo.     Threadgill v. Prudential Sec.

Group, Inc., 145 F.3d 286, 292 (5th Cir. 1998).

     Everett first argues that the district court erred in

determining that the “sliding scale” standard of review did not

apply to her claim.   Everett has not shown that FedEx had a

conflict of interest such that the sliding scale standard should

apply.   See Vega v. Nat. Life Ins. Servs., Inc., 188 F.3d 287,

296 (5th Cir. 1999) (en banc).     She thus has not shown that the

district court erred in declining to apply this standard.

     Everett next argues that the district court erred in

rejecting her argument that FedEx legally erred when it applied

the wrong definition of “significant objective findings” to

analyze her claim of disability.    Everett has not established

that there are inconsistencies between the definitions of that

term found in the benefits plan and the summary plan description

at issue in this case.   See Wise v. El Paso Natural Gas Co., 986
F.2d 929, 939 (5th Cir. 1993).    She thus has not shown that the

district court erred in rejecting this argument.

     Everett’s final contention is that the district court erred

in determining that FedEx had not abused its discretion in

determining that she was not totally disabled and rejecting her

claim for continued benefits.    The record contains substantial

evidence to support FedEx’s rejection of her claim.     See

Meditrust Fin. Servs. Corp. v. Sterling Chems. Inc., 168 F.3d
                           No. 03-30447
                                -3-

211, 213-15 (5th Cir. 1999).   Accordingly, Everett has not shown

that the district court erred in rejecting this claim.

     Everett has not shown that the district court erred in

granting FedEx’s motion for summary judgment and dismissing her

suit.   Accordingly, the judgment of the district court is

AFFIRMED.